t c memo united_states tax_court mary k fisher and charles f patterson et al petitioner sec_1 v commissioner of internal revenue respondent docket nos filed date charles f patterson pro_se john e becker jr for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_1 the following cases are consolidated herewith charles f patterson docket no and mary k fisher docket no 7443a b and rule sec_180 sec_181 and sec_182 respondent in three separate notices of deficiency determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties as follows accuracy-related_penalties docket no year petitioner deficiency sec_6662 sec_6662 mary k fisher and charles f patterson dollar_figure dollar_figure --- charles f patterson big_number dollar_figure --- mary k fisher big_number --- dollar_figure petitioners filed individual federal_income_tax returns for and a joint_return for with respect to the taxable_year petitioners evenly divided items of income and expense pertaining to their horse- and dog-breeding activities on their respective schedules c after concessions the issues remaining all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioners were married in with respect to respondent has conceded the following issues that petitioners' horse-breeding activity was an activity engaged in for a profit that petitioner mary k fisher is entitled to deduct dollar_figure and petitioner charles f patterson is entitled to deduct dollar_figure of the schedule c expenses claimed on their respective returns including claimed depreciation expenses on each return in the amount of dollar_figure that petitioner mary k fisher did not have unreported income in the amount of dollar_figure that petitioner charles f patterson did not have unreported income in the amount of dollar_figure that petitioner mary k fisher is not liable for the accuracy-related_penalty under sec_6662 and that petitioner charles f patterson is not liable for the accuracy-related_penalty under sec_6662 petitioners have each conceded that they are not entitled to claimed depreciation expenses in the amount of dollar_figure continued for decision are whether we have jurisdiction to resolve the issue of whether petitioner charles f patterson hereinafter sometimes referred to as petitioner is entitled to a net_operating_loss_carryover nol in the amount of dollar_figure claimed on his return and purportedly attributable to the tax years through whether if we do have jurisdiction over the issue petitioner is entitled to the claimed nol_carryover whether petitioners are entitled to claimed casualty and theft_loss deductions attributable to their horse- and dog- breeding activities in the total amount of dollar_figure for the tax_year whether petitioners are entitled to claim amortization deductions for startup expenses attributable to their horse-breeding activity in the total amount of dollar_figure for each of the tax years and whether petitioners are entitled to claimed depreciation expenses attributable to their horse-breeding activity in the total amount of dollar_figure for the tax continued with respect to respondent has conceded the following issues that petitioners' horse-breeding activity was an activity engaged in for a profit that petitioners are entitled to dollar_figure of the schedule c expenses claimed on their return including depreciation expenses in the amount of dollar_figure that petitioners did not receive unreported income in the amount of dollar_figure and that petitioners are not liable for the accuracy-related_penalty under sec_6662 petitioners concede that they are not entitled to dollar_figure of the depreciation expenses claimed on their return petitioners however claim additional_depreciation expenses in the amount of dollar_figure this represents the combined amounts claimed on petitioners' individually filed returns year and in the amount of dollar_figure for the tax_year and whether petitioners are entitled to a claimed deduction for office expenses in the amount of dollar_figure for the tax_year attributable to their horse-breeding activity findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petitions petitioners' mailing address was located at franktown virginia petitioner charles f patterson's net_operating_loss on his return petitioner charles f patterson claimed an nol_carryover purportedly attributable to the tax years through in the amount of dollar_figure upon examination respondent disallowed the claimed nol_carryover respondent argues that petitioner has failed to substantiate the loss in question the record does not contain petitioner's returns for the tax years through on their respective returns petitioners each claimed depreciation expenses in the amount of dollar_figure after respondent's concession in the amount of dollar_figure and each petitioner's concession in the amount of dollar_figure the amount of depreciation remaining in dispute with respect to each petitioner is dollar_figure on their return petitioners claimed depreciation expenses in the amount of dollar_figure after respondent's concession in the amount of dollar_figure petitioners' concession in the amount of dollar_figure and petitioners' claim for additional_depreciation in the amount of dollar_figure the amount of depreciation remaining in dispute is dollar_figure petitioners' horse- and dog-breeding activities on date petitioners began operating a horse- racing and horse-breeding business called arabian hill horse park arabian hill which continued operations throughout the taxable years in issue on schedules c of their respective returns petitioners began reporting income and expenses attributable to arabian hill petitioners also bred american kennel club registered dogs for sale during the tax years in issue a casualty and theft losses in in petitioners purchased a horse named since gussie petitioners each claimed depreciation expenses with respect to since gussie on their respective returns indicating an original_basis in the amount of dollar_figure in date since gussie unexpectedly died from an uncertain cause petitioners calculated since gussie's adjusted_basis to be dollar_figure at the date of death petitioners have stipulated that they have offered no substantiation in regard to the price they paid for since gussie in during one of petitioners' puppies was stolen the record does not indicate whether petitioners purchased the puppy or whether the puppy was born on petitioners' ranch on their returns petitioners claimed casualty_loss deductions in the amount of dollar_figure attributable to since gussie's purported fair_market_value on the date of death and in the amount of dollar_figure attributable to the puppy's fair_market_value on the date it disappeared upon examination respondent disallowed the claimed deductions asserting that petitioners had presented no evidence regarding their cost_basis in either since gussie or the puppy b amortization of startup expenditures_for and prior to commencing operation of arabian hill in petitioners acquired horses and related assets during the years through petitioners estimate that they incurred startup expenditures related to arabian hill in the amount of dollar_figure petitioners itemize their claimed startup expenditures as follows research--assessing viability dollar_figure asset search big_number seminars clinics and other events big_number tack and supplies big_number other developmental expenditures big_number total big_number petitioners assert that they are entitled to amortize these expenditures as start-up_expenditures beginning with the taxable_year and continuing for the following years accordingly on each of their and returns petitioners claimed an amortization expense deduction in the amount of dollar_figure attributable to these purported expenditures upon examination respondent disallowed petitioners' claims for amortization deductions asserting that petitioners had failed to make a timely election to amortize the startup expenditures under sec_195 and that petitioners had failed to adequately substantiate the claimed expenditures c depreciation on schedules c of their respective tax returns for the taxable_year petitioners claimed the following combined depreciation assets placed_in_service before vehicles assets placed_in_service in dollar_figure big_number big_number total depreciation big_number the claimed depreciation attributable to assets placed_in_service before is as follows property years percentage basis service deduction placed in horses business equipment computer peripheral sec_5 machinery equipment nonlisted vehicle sec_5 office furniture professional library horse sec_3 farm tool sec_5 business equipment professional library professional library total dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure --- dollar_figure --- dollar_figure dollar_figure big_number petitioners owned horses when they commenced operation of arabian hill on date petitioners had acquired of the horses in question and the remaining were foaled at arabian hill petitioners calculated the depreciable bases of all horses by using what petitioner charles f patterson considered to be the horses' combined fair market values on that date petitioners have stipulated that they have not provided any substantiation as to the cost of any of the horses which they acquired prior to petitioners also acquired a 20th horse during and used the horse's purported cost as its depreciable basis petitioners have stipulated that they have not supplied any substantiation as to the cost or acquisition_date of this horse with respect to the business equipment machinery and equipment nonlisted vehicles office furnishings and library materials placed_in_service on date petitioner calculated depreciable bases from his estimate of the fair market values of the assets on that date with respect to the computer and peripherals placed_in_service on date petitioner calculated depreciable bases from the purported cost of the items in question petitioners have stipulated that they have not provided any substantiation as to the acquisition dates or cost of the specific items of business equipment computer and peripherals machinery and equipment nonlisted vehicles office furnishings and library materials petitioners placed three horses moonsang since gussie and puget sound in service on date petitioner listed cost bases attributable to the horses in the amounts of dollar_figure dollar_figure and dollar_figure respectively in addition petitioner added a total of dollar_figure to the cost bases of the horses purportedly attributable to direct charges associated with their purchase accordingly petitioners claimed depreciation with respect to these horses calculating a total depreciable basis in the amount of dollar_figure petitioners have stipulated that they have not supplied any substantiation as to the cost of these three horses petitioners claimed depreciation with respect to farm- related tools and equipment placed_in_service on date and business equipment placed_in_service on date petitioners have stipulated that they have not provided any substantiation as to the cost of these items petitioners claimed depreciation with respect to library materials placed_in_service on date and petitioners have stipulated that they have not provided any substantiation as to the cost of these items petitioners claimed depreciation with respect to the following five vehicles description use service basis basis years method deduction business placed in cost remaining dollar_figure dollar_figure db dollar_figure dodge 1-ton big_number db jeep wagon ford 1-ton big_number db chevy c-50 big_number big_number ½ db dodge 4-ton big_number big_number ½ db total big_number petitioner calculated the depreciable bases of the three vehicles that were placed_in_service on date from his estimate of their respective fair market values as of that date petitioners have stipulated that they have not provided any information regarding the acquisition dates and costs of these three vehicles petitioners have substantiated the dollar_figure cost_basis of the chevy c-50 and the dollar_figure cost_basis of the dodge 4-ton accordingly respondent has conceded the depreciation claimed by petitioners with respect to these two vehicles petitioners placed the following assets in service in general depreciation property recovery system basis period method deduction 3-yr prop dollar_figure horses computer peripherals 5-yr prop big_number office furniture 7-yr prop business library yr prop db dollar_figure db db db big_number total petitioners have substantiated the claimed costs of these assets accordingly respondent has conceded the depreciation claimed by petitioners with respect to these assets petitioners have conceded that they erroneously computed a portion of their claimed depreciation in as a result of these errors petitioners conceded dollar_figure of the dollar_figure total depreciation claimed for the taxable_year on the basis of petitioners' concession in the amount of dollar_figure and respondent's concession in the amount of dollar_figure the remaining amount of claimed depreciation in dispute is dollar_figure see supra note with respect to the amount remaining in dispute respondent argues that petitioners' failure to substantiate the depreciable bases in or acquisition dates of the assets in question precludes their claims for depreciation on schedule c of their tax_return petitioners claimed the following depreciation assets placed_in_service before vehicle assets placed_in_service in dollar_figure big_number total depreciation big_number petitioners' return as well as the stipulation of facts incorrectly calculated this total as dollar_figure the claimed depreciation attributable to assets placed_in_service before is as follows property years percentage basi sec_3 horses now horse sec_5 business equipment machinery equipment farm tool sec_5 business equipment computer peripheral sec_5 office furniture office furniture professional library professional library professional library professional library total dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure placed_in_service deduction dollar_figure big_number big_number with respect to those assets placed_in_service before the facts pertaining to petitioner charles f patterson's calculation of depreciable bases and petitioners' substantiation of costs and acquisition dates are the same as those facts applicable to the taxable_year discussed supra petitioners now claim additional_depreciation in the amount of dollar_figure for the taxable_year attributable to a computer and peripherals listed on the return with a basis of dollar_figure but for which no depreciation had been claimed for the taxable_year petitioners have established the bases of assets that were placed_in_service in respondent therefore concedes that petitioners are entitled to depreciation with respect to those assets in the amount of dollar_figure for the taxable_year petitioners claimed depreciation for the taxable_year with respect to six vehicles in the following amounts description use service basis basis years method deduction business placed in cost remaining dollar_figure dollar_figure db dollar_figure dodge 1-ton big_number db jeep wagon ford 1-ton big_number db chevy- c-50 big_number big_number ½ db dodge 4-ton big_number big_number ½ db big_number big_number big_number ½ db big_number ford f-350 total big_number the first five vehicles listed are the same five vehicles upon which petitioners claimed depreciation in the facts pertaining to petitioners' calculation of the depreciable bases of these five vehicles and petitioners' substantiation of their costs and acquisition dates are the same as those facts applicable to the taxable_year accordingly respondent has conceded that petitioners are entitled to depreciation relating to the chevy c-50 and dodge 4-ton in the amounts of dollar_figure and dollar_figure respectively petitioners' claimed depreciation with respect to the three vehicles placed_in_service on date remains in dispute in addition petitioner placed_in_service a ford f-350 during the taxable_year petitioners have substantiated the dollar_figure cost_basis of this vehicle and accordingly respondent has conceded that petitioners are entitled to depreciation with respect to that vehicle in the amount of dollar_figure petitioners now contend that they used additional nonlisted vehicles in the operation of arabian hill included on their returns with a basis of dollar_figure for which no depreciation was claimed on their return petitioners now claim additional_depreciation in the amount of dollar_figure with respect to these vehicles petitioners placed the following assets in service during system basis period method deduction depreciation recovery general property machinery equipment 5-yr prop dollar_figure computer peripherals 5-yr prop office furniture 7-yr prop business library 20-yr prop db dollar_figure db db db total petitioners have substantiated their bases in these assets accordingly respondent has conceded that petitioners are entitled to claimed depreciation in the amount of dollar_figure on the basis of petitioners' concession in the amount of dollar_figure petitioners' claim for additional_depreciation in the amount of dollar_figure dollar_figure for computer peripherals plus dollar_figure for additional vehicles and respondent's concession of dollar_figure of the dollar_figure in depreciation claimed on their return the total amount of depreciation in dispute for is dollar_figure with respect to the amount remaining in dispute respondent argues that petitioners' failure to substantiate the depreciable bases in or acquisition dates of the assets in question precludes their claim for depreciation d office expenses in just prior to trial petitioners claimed deductions in the amount of dollar_figure attributable to office expenses which were not claimed on their return although petitioners repeated their assertion of this claim in their posttrial answering brief they did not discuss this issue at trial and have presented no evidence to substantiate these claimed expenses opinion we begin by noting that respondent's determinations are presumed correct and petitioners bear the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed 503_us_79 net_operating_loss we first address whether petitioner charles f patterson is entitled to claim an nol on his return in the amount of dollar_figure petitioner's first argument is that we lack jurisdiction to resolve this issue petitioner's argument in this regard as we understand it is that the court lacks jurisdiction because petitioner's claim for an nol_carryover in did not affect his tax_liability for that year petitioner explains his position as follows petitioner patterson's net_operating_loss carryforwards and dollar_figure plus tax will buy amedium coffee at macdonalds it is nothing the court does not have jurisdiction over 'nothing' petitioner's argument is without merit sec_6213 vests this court upon filing of a taxpayer's timely petition with jurisdiction over the adjustments contained in the notice_of_deficiency and claims made in the petition petitioner claimed an nol_carryover in the amount of dollar_figure on his return respondent in the notice_of_deficiency determined that petitioner was not entitled to the claimed carryover petitioner's petition in docket no contests respondent's determination insofar as it pertains to the disallowance of the claimed nol carryovers therefore we have jurisdiction with respect to this issue 57_tc_720 affd per curiam 507_f2d_406 2d cir petitioner next contends that notwithstanding the jurisdictional issue he is entitled to the nol_carryover claimed on his return an nol is the excess of allowable deductions over gross_income sec_172 an nol for any taxable_year is first carried back to each of the taxable years preceding the taxable_year of the loss and then carried over to each of the taxable years following the taxable_year of the loss sec_172 and b and b a taxpayer may elect to forgo the carryback period and carry over the entire nol sec_172 the amount of an nol as well as the carryback and carryforward periods is to be determined pursuant to the law applicable to the year in which the losses occurred without regard to the law applicable to other years to which the losses are carried back or forward 338_us_442 the taxpayer bears the burden of proving the fact and the amount of the loss rule a ocean sands holding corp v commissioner tcmemo_1980_423 affd without published opinion 701_f2d_167 4th cir respondent argues that petitioner has not established that he incurred the losses in question petitioner has failed to present any evidence including books records or tax returns for the years through to substantiate the claimed losses apart from his broad assertion that he is entitled to respondent also argues that petitioner did not properly elect to forgo the 3-year net_operating_loss_carryback period we need not and do not address this issue we recognize that petitioner's returns for the years through would not standing alone establish that petitioner continued the claimed nol petitioner has failed to provide any hint as to where the losses may have originated petitioner has failed to meet his burden_of_proof with respect to this issue we therefore sustain respondent's determination horse- and dog-breeding activities a casualty and theft losses in we now address whether petitioners are entitled to casualty and theft losses claimed for relating to the death of since gussie and the purported theft of a puppy sec_165 provides that taxpayers may deduct certain losses including losses resulting from casualty or theft sustained during the taxable_year and not compensated by insurance or otherwise sec_165 c a taxpayer may deduct a casualty_loss in the year in which the loss is sustained and may deduct a theft_loss in the year in which the loss is discovered sec_165 c e the amount of a casualty or theft_loss is equal to the lesser_of the fair_market_value or the adjusted cost_basis of the property in question sec_1_165-7 and sec_1_165-8 income_tax regs therefore if a taxpayer fails to establish the cost or other basis_of_property underlying a claim for a casualty or theft_loss deduction no deduction is allowable 79_tc_714 affd 731_f2d_1417 9th cir continued incurred the losses in question 71_tc_633 respondent denied petitioners' claim for a casualty_loss deduction relating to since gussie's death arguing that petitioners had improperly used since gussie's fair_market_value at the time of death to compute the amount of the deduction when by petitioners' own calculations since gussie's fair_market_value exceeded adjusted_basis respondent further argues that petitioners' failure to produce any documentation concerning since gussie's adjusted_basis precludes their entitlement to any casualty_loss whatsoever petitioners argue that despite the plain language of the statute and the accompanying regulation the amount of the casualty_loss deduction with respect to since gussie should be determined with regard to her fair_market_value rather than their adjusted_basis regardless of whether since gussie's fair_market_value exceeded their adjusted_basis at the time of death in so doing petitioners contend that race horses are distinct assets and should be treated as such petitioners argue on brief that an affirmed can not be treated exactly the same as his anvil nor would the human conscience allow it fn refs omitted petitioners further state that since gussie's adjusted_basis was dollar_figure at the time of death is of no importance to the material matter or economic impact beyond its part in the accounting equation the great triple crown winner secretariat was a home-bred and never had an adjusted_basis he under the internal_revenue_code and affirmed refers to thoroughbred horse-racing's triple crown winner regulations was a zero dollar_figure and if he had been lost in the same way no deduction for the loss would have been allowed under the interpretation that respondent puts forth and therein lies the error the unequivocal intent of the tax code is equilibrium--to strike a balance amongst taxpayers so that all may receive fairest treatment and to be subject only to the fairest amount of tax horses are discrete in terms of casualty losses of business property certainly the ilk of since gussie is it is incumbent upon the commissioner to discriminate whether by adding another paragraph or otherwise to this regulation and the petitioners look to this court for a first step in that direction we reject petitioners' argument sec_1_165-7 income_tax regs expressly and unambiguously provides that the deductible casualty_loss amount is the lesser_of either the asset's basis or its fair_market_value at the time of the casualty there exists no exception for casualties involving race horses and it is beyond our authority to fashion such an exception furthermore other than petitioner's oral testimony petitioners offered no evidence such as receipts or bills of sale to prove their adjusted_basis in since gussie petitioners similarly offered no evidence concerning their basis in the puppy that was purportedly stolen accordingly we sustain respondent's determination b amortization of startup expenditures_for and we now address whether petitioners are entitled to amortize startup expenditures with respect to arabian hill sec_195 provides that generally taxpayers are not allowed to deduct startup expenditures taxpayers however may elect to treat startup expenditures as deferred expenses which may be amortized over a period of not less than months as may be selected by the taxpayer beginning with the month in which the active trade_or_business begins sec_195 startup expenditures include only those expenditures which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred sec_195 for this reason an expenditure which an existing trade_or_business would capitalize rather than wholly expense cannot be amortized as a startup expenditure s rept pincite a taxpayer seeking to amortize startup expenditures must elect do so no later than the time prescribed by law for filing the return for the taxable_year in which the trade_or_business begins sec_195 respondent denied petitioners' claimed deduction seeking to amortize startup expenditures_for two reasons petitioners failed to make a timely election to amortize startup expenditures as required by sec_195 and petitioners have failed to meet their burden of substantiating the amount of startup expenditures claimed with respect to respondent's first argument petitioners assert that they made a timely election to amortize their startup expenditures at trial petitioner attempted to prove that he made a timely election to amortize startup expenses on petitioners' respective returns by introducing a completed form_4562 depreciation and amortization as well as accompanying work papers purportedly drafted while preparing petitioners' returns petitioner did not provide respondent with these documents prior to trial we are troubled by petitioners' failure to provide respondent with the documentation concerning their election to amortize startup expenses until the date of trial nevertheless we have reviewed these documents and find them insufficient for the purposes of satisfying petitioners' burden particularly when the record does not contain petitioners' returns we are not required to accept petitioner's self-serving testimony 243_f2d_335 3d cir affg 25_tc_1093 87_tc_74 we find that petitioners have failed to meet their burden of proving that they executed a timely election to amortize startup expenditures therefore petitioners are not entitled to amortize the startup expenditures claimed during the years in issue krebs v commissioner tcmemo_1992_154 in addition to finding that petitioners failed to execute a timely election we also agree with respondent's second argument in an attempt to substantiate their purported startup expenditures petitioners have offered a list of the various expenditures incurred between and date the date on which they officially commenced operation of arabian hill the list which was not compiled contemporaneously consists of petitioner's estimates the record also contains several of petitioner's monthly credit card statements dated purportedly indicating that petitioners incurred startup expenses attributable to the purchase of tack and other supplies in the amount of dollar_figure petitioners' list is inadequate for the purposes of substantiating the expenses in question petitioner did not contemporaneously compile the list and we do not accept petitioner's self-serving estimates of the expenditures in issue cf farguson v commissioner tcmemo_1983_615 rejecting taxpayer's poorly detailed and noncontemporaneous ledger as inadequate for substantiating purported expenses furthermore many of the expenditures in question relate to the purchase of bridles saddles and other equipment which had a useful_life beyond the year in which they were purchased these expenditures are capital expenditures and cannot be considered as startup expenditures s rept supra pincite sec_1_263_a_-2 income_tax regs cf 14_tc_66 allowing taxpayer's claim for depreciation with respect to bridles and saddles although the credit card receipts indicate that petitioners may have incurred expenses related to their horse-breeding and racing activities prior to we cannot discern from the record those items constituting startup expenditures as distinguished from those constituting capital expenditures_for both reasons respondent is sustained on this issue c depreciation for and we now address whether petitioners are entitled to claim the depreciation expenses remaining in dispute sec_167 allows a taxpayer to claim depreciation in relation to property used in a trade_or_business sec_1_167_g_-1 income_tax regs provides that with respect to property which has not been used in a trade_or_business and which is subsequently converted for use in a trade_or_business the basis for computing depreciation shall be the property's fair market at that time if less than the property's adjusted_basis petitioners bear the burden of establishing the proper depreciable basis with respect to those assets underlying their claims for depreciation rule a petitioners have failed to substantiate their cost_basis in each of the assets presently underlying their disputed claims for depreciation petitioner calculated the depreciable basis of most of these assets by estimating each asset's fair_market_value when placed_in_service petitioners in support of this position cite internal_revenue_service irs publication tax guide for small_business pincite which states there are many times when you cannot use cost as a basis in these cases the fair_market_value of the property or the adjusted_basis of certain property may be important petitioners interpret this language to mean that when a taxpayer places an asset in service in a trade_or_business but cannot determine his or her basis in the asset the taxpayer may freely elect to use the asset's fair_market_value at that time as the asset's depreciable basis petitioners have misinterpreted the statutory provisions governing depreciation sec_1_167_g_-1 income_tax regs unambiguously provides that a taxpayer should use a property's fair_market_value as the basis of computing depreciation only if less than the property's adjusted_basis an irs publication such as the one cited by petitioners is not to be construed as an authoritative source of federal_income_tax law zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir in any event the portion of the irs publication cited by petitioners does not pertain to the determination of an asset's depreciable basis on brief petitioners contend that the fair_market_value of many of the assets underlying the depreciation in dispute did not exceed the adjusted_basis when placed_in_service petitioners however have failed to present any evidence to substantiate the cost bases of the assets which underlie the disputed claims for depreciation as a result we cannot determine whether the fair_market_value of any of the assets in question was less than adjusted_basis when the assets were placed_in_service moreover the record contradicts petitioner's assertion for example petitioner admitted at trial that he calculated the depreciable basis of a horse named jetta by estimating a fair_market_value of dollar_figure as of date while acknowledging that he had purchased the horse for less than that amount nevertheless we believe that petitioners likely acquired for consideration some of the assets underlying the disputed claims for depreciation petitioners had bases in these assets upon which they could claim depreciation where a taxpayer establishes that he or she has incurred a trade_or_business expense but cannot substantiate the precise amount of the expense we may estimate the amount of the deductible expense including expenses attributable to depreciation 39_f2d_540 2d cir 13_tc_344 we cannot however allow a deduction unless the taxpayer presents some rational basis upon which estimates may be made 85_tc_731 in this instance petitioners' failure to substantiate the costs of the assets underlying their claims for depreciation would reduce any attempt on our part to estimate petitioners' depreciation expenses to little more than guesswork we therefore sustain respondent's determination d office expenses we now address petitioners' claim for a deduction for office expenses in the amount of dollar_figure petitioners did not discuss this issue at trial and the record contains no evidence to substantiate the claimed expenses petitioners have failed to meet their burden_of_proof on this issue we therefore sustain respondent's determination rule a to reflect the foregoing decisions will be entered under rule
